Citation Nr: 1759865	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) since July 13, 2009 and in excess of 70 percent since October 12, 2011. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1967 to January 1969.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from November 2010, December 2011, October 2012, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in May 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) since July 13, 2009 and in excess of 70 percent since October 12, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's PTSD has precluded him from obtaining and maintaining substantially gainful employment since January 2, 2012.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected PTSD have been met since January 2, 2012. 38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012)), and the implementing regulations.

The Veteran seeks entitlement to TDIU based on his service-connected PTSD. See, e.g., January 2013 VA Form 21-8940.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

While the Veteran filed a formal claim for TDIU in January 2013, the issue of entitlement to a TDIU has been raised before then by the Veteran and is part of the appeal prior to January 2013. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran had been self-employed since January 1985 in the plumbing and construction industry. The Veteran states that he was last employed full time on January 1, 2012. January 2013 Form 21-8940. His education includes a carpenter's degree from trade school. 

In March 2013, the Veteran was provided with a VA medical examination and opinion relating to his claim for TDIU. The examiner opined that the Veteran was not capable of sedentary work because of problems establishing work relationships due to keeping to himself, difficulty socializing except with his immediate family, feelings of detachment from others, and being depressed and often fearful. The examiner also noted that it would be hard for the Veteran to do sedentary work because it is difficult for him to concentrate, he is fatigued, and he has low energy. The examiner also noted certain limitations on the Veteran's ability to perform physical work, but these are due to non-service-connected disabilities. Therefore, they are not for consideration in this TDIU claim. 

Additionally, during his May 2017 hearing, the Veteran said that his inability to interact with people or pay attention to tasks prohibited him from working in his field of carpentry and plumbing. 

Resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU beginning on January 2, 2012, the first day he was unemployed. 


ORDER

A TDIU is granted, effective January 2, 2012.



REMAND

With respect to the issue of entitlement to an increased disability rating for service-connected PTSD, the Veteran submitted a a claim for an increased rating for his service-connected PTSD in October 2011. The RO developed and adjudicated the October 2011 claim as a new claim for an increased rating. However, given that the October 2011 claim was received by VA within the appeal period following the November 2010 rating decision, the Board finds that it is, effectively, a notice of disagreement. 

The Veteran also submitted a claim for an increased rating for his service-connected PTSD in August 2012. The RO developed and adjudicated the August 2012 claim as a new claim for an increased rating. However, given that the August 2012 claim was received by VA within the appeal period following the December 2011 rating decision, the Board finds that it is, effectively, a notice of disagreement.

The AOJ has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the appellant an SOC on the issue of entitlement to an increased disability rating for PTSD. The appellant should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the appellant submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


